DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: there appears to be a typographical error regarding “interior 122 of the defects 48, 58” in paragraph [0039]. Reference character “122” is used to refer to “conduit 122” in paragraph [0034]. It is suggested to amend paragraph [0039] to “interior . Appropriate correction is required.

Claim Objections
Claim 44 objected to because there is a lack of antecedent basis for “the step of creating a hole…” instead of “a step of creating a hole…” in line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 61-62 and 64-65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (USPN 4842578).
	Regarding claim 61, Johnson teaches a method for treating a cartilage defect (“The instrument is found to have use in removing degenerated cartilage and bone of a load-bearing articular surface and exposing the profuse vascularity beneath the surface of the sclerotic bone over a selected area of the surface to enable fibrous growth and healing under the influence of this blood supplied by the vascular bed, thus to enable generation of fibro cartilage to cover the load bearing articular surface.” [Col 2, line 61-67]) comprising: positioning a fluid delivery manifold (“a conduit for introducing fluid” [Col 2, line 28]) on a first face of a cartilage defect (“a flow of saline fluid under controlled hydrostatic pressure from source” [Col 3, line 53]; Figure 1), 
positioning a vacuum manifold (“the vacuum source 45 operating through the instrument 10” [Col 5, line 63]) on a second face of the cartilage defect (Figure 1); delivering a therapeutic solution to the cartilage defect through the fluid delivery manifold (“a flow of saline fluid under controlled hydrostatic pressure from source 2” [Col 3, line 53]; “The fluid source 2 and the vacuum source 45 operating through the instrument 10 are balanced to provide uniform flow through the joint” [Col 5, line 53]); and applying reduced pressure to the vacuum manifold to draw the therapeutic solution from the fluid delivery manifold through the cartilage defect (“introducing fluid through the conduit into the joint and actuating the means for removing fluid to establish a substantial volume of flow of fluid through the joint sufficient to remove severed joint tissue” [Col 2, line 31]).

Regarding claim 62, Johnson teaches the method of claim 61, wherein the first face of the cartilage defect is substantially opposite the second face of the cartilage defect (Figure 1, wherein the trocar attached to fluid source 2 and the instrument 10 attached to vacuum source 45 are on opposite sides of the knee).

Regarding claim 64, Johnson teaches the method of claim 61, wherein the fluid delivery manifold (trocar attached to fluid source 2) is positioned at an angle relative to the vacuum manifold (instrument 10; Figure 1).

Regarding claim 65, Johnson teaches the method of claim 61, wherein applying reduced pressure causes the therapeutic solution to flow from the first face of the cartilage defect, through the cartilage defect, and out the second face of the cartilage defect to the vacuum manifold (“The fluid source 2 and the vacuum source 45 operating through the instrument 10 are balanced to provide uniform flow through the joint” [Col 5, line 53]; “introducing fluid through the conduit into the joint and actuating the means for removing fluid to establish a substantial volume of flow of fluid through the joint sufficient to remove severed joint tissue” [Col 2, line 31]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (USPN 4842578) in view of Goble et al. (US 2004/0030281). 
Regarding claim 63, Johnson teaches the method of claim 61. Johnson fails to explicitly teach wherein the fluid delivery manifold is positioned substantially parallel to the vacuum manifold. Goble teaches a method of treating a wound in a joint (“System 35 is applied to a knee 25 of a patient to treat a surgical wound that would result from, for example, a total knee arthroplasty surgery.” [0018]) comprising: positioning a fluid delivery manifold (infusion catheter 10) on a first face of the wound (Figure 1); positioning a vacuum manifold (aspiration catheter 15) on a second face of the wound (Figure 1); wherein the fluid delivery manifold is positioned substantially parallel to the vacuum manifold (“Infusion catheter 10 travels distally within second lumen 56 and exits aspiration catheter 15 through end port 27 at distal end tip 12. Thus, as shown in FIG. 2, infusion catheter 10 occupies an internal, coaxial position with respect to aspiration catheter 15 between proximal junction 60 and distal end tip 12 of aspiration catheter 15.” [0023]; Figure 1 wherein at least the portion of the fluid delivery manifold 10 within the vacuum manifold 15 is positioned substantially parallel to the vacuum manifold 15). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of Johnson to include that the fluid delivery manifold is positioned substantially parallel to the vacuum manifold based on the teachings of Goble to allow both the fluid delivery and vacuum manifolds to be introduced through the skin at a single access port, requiring only a single tract through the skin (Goble [0024]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-44, 53 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9272079. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of USPN 9272079 discloses a method for treating a defect in cartilage (Claim 1) comprising: positioning a vacuum manifold within a subchondral bone (Claims 1 and 3); positioning a fluid delivery manifold within an intra-articular space adjacent a surface of the subchondral bone (Claims 1 and 2); delivering a therapeutic solution to the defect through the fluid delivery manifold (Claim 1 and 6); and applying reduced pressure to the vacuum manifold to draw the therapeutic solution from the fluid delivery manifold through the defect (Claim 1), as required by claim 43 of the present application; creating a hole in the subchondral bone for positioning the vacuum manifold within the subchondral bone (Claim 3), as required by claim 44; wherein the vacuum manifold comprises at least one aperture positioned within the subchondral bone (Claim 1), as required by claim 53; wherein the fluid delivery manifold comprises at least one aperture (Claim 1), as required by claim 57.
Claims 45, 48-49, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9272079 in view of Osther (US 2007/0077236).
Regarding claims 45, 48-49, and 52, the patented claims disclose substantially the same invention as the present claims, with the exception of the therapeutic solution comprises a cell suspension, bioactive factors, chondrocytes, and/or collagen. Osther teaches a method for treating a defect in cartilage (“The objective of the invention is to provide an arthroscopic ACI treatment method of articular cartilage, bone defects or combination of cartilage and bone (osteoarthritis) in various joints in the human body or in animals.” [0009]) comprising delivery a therapeutic agent to the defect (“the cells are applied to the defect substantially simultaneously, preferably simultaneously, with a support material.” [0030]), the therapeutic agent comprising a cell suspension of chondrocytes (“the method provides a technique wherein a cell suspension is applied through a portal ("keyhole") into the articular joint, leading to sedimentation of cultured cells and adhesion of cells to subchondral bone and/or cartilage.” [0009]; “he use of chondrocytes and/or osteoblasts (osteocytes) are discussed. The cells applied are normally presented in a suspension” [0028]), bioactive factors, and collagen (“The composition comprising the support material may contain suitable materials as e.g. fibrin, collagen type I, III, II, or the like, and for instance together with Insulin Growth Factor (IGF) and/or other growth factors.” [0031]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of disclosed in USPN 9272079 to include that the therapeutic solution comprises a cell suspension, bioactive factors, chondrocytes, and/or collagen based on the teachings of Osther to adhere cells to the subchondral bone or cartilage and repair cartilage defects (Osther [0009], [0030], [0036]).
Claims 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9272079 in view of David (US 2007/0212385). Regarding claims 46 and 47, the patented claims disclose substantially the same invention as the present pending claims, with the exception of the therapeutic solution comprises protease inhibitors and/or hyaluronic acid. David teaches a method for stimulating formation of cartilage (“Cartilage tissue may also be generated using the present compositions and methods” [0145]) comprising a therapeutic solution including protease inhibitors (“Enzyme inhibitors which would tend to prevent degradation of relevant constituents may be included, such as protease inhibitors capable of inhibiting collagenase activity” [0152]) and/or hyaluronic acid (“mixing these solutions with solutions of hyaluronic acid” [0020]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method in USPN 9272079 to include that the therapeutic solution comprises protease inhibitors based on the teachings of David to prevent further breakdown of the cartilage during treatment (David [0152]) and/or to include that the therapeutic solution comprises hyaluronic acid based on the teachings of David to increase the viscosity of the therapeutic solution ensure that the solution remains at the treatment site when injected (David [0020]). 
Claims 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9272079 in view of Kaps et al. (US 2004/0241144). Regarding claims 50-51, the patented claims disclose substantially the same invention as the present pending claims with the exception of the therapeutic solution comprises bone marrow stromal cells and/or stem cells. Kaps teaches a method for treating a defect in cartilage (“The use of mesenchymal precursor cells according to the invention for the healing of bone defects and cartilage defects” [0020]; [0001]) comprising delivering a therapeutic agent (“a cell composition obtainable according to one of the above-mentioned methods for the injection into the joint space” [0033]) that is bone marrow stromal cells and/or stem cells (“the invention relates to a method for the treatment of human and animal articular defects, wherein the mesenchymal cells are isolated from bone marrow, fat tissue, blood, spongy bone, cartilage or other mesenchymal tissues” [0053]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method disclosed in USPN 9272079 to include that the therapeutic solution comprises bone marrow stromal cells and/or stem cells based on the teachings of Kaps to promote formation and regeneration of cartilage (Kaps [0033]). 
Claims 54-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9272079 in view of Goble et al. (US 2004/0030281). Regarding claims 54-55 and 58-59, the patented claims disclose substantially the same invention as the present claims, with the exception of “the at least one aperture is configured to direct the therapeutic solution toward the defect”, “the at least one aperture is arranged in a single row facing a single direction”, “the at least one aperture is staggered around a circumference of the vacuum manifold”, “the at least one aperture comprises a row of fluid apertures facing a single direction”, “the at least one aperture comprises a plurality of staggered apertures.”, and “the at least one aperture comprises a plurality of fluid apertures aligned around a circumference of the fluid delivery manifold”.  Goble teaches a method of treating a wound in a joint ([0018]) comprising: positioning a vacuum manifold (aspiration catheter 15) at the wound (Figure 1); positioning a fluid delivery manifold (infusion catheter 10) within an intra-articular space (Figure 1); wherein the vacuum manifold comprises at least one aperture (side ports 11) configured to direct the therapeutic solution toward the defect ([0035-0036]), the at least one aperture (side ports 11) is arranged in a single row facing a single direction (Figure 1) or the at least one aperture is staggered around a circumference of the fluid manifold (“side ports 11 can be spaced laterally and/or radially.” [0020]); wherein the fluid delivery manifold comprising a least one aperture (side ports 16) comprising a row of fluid apertures facing a single direction (Figure 1, see also Figure 4), of the at least one aperture comprises a plurality of staggered apertures, or the at least one aperture comprises a plurality of fluid apertures aligned around a circumference of the fluid delivery manifold (“side ports 16 can be spaced laterally and/or radially.” [0019]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method disclosed in USPN 9272079 to include that the at least one aperture is configured to direct the therapeutic solution toward the defect, the at least one aperture is arranged in a single row facing a single direction or are staggered around a circumference of the vacuum manifold, the at least one aperture comprises a row of fluid apertures facing a single direction or plurality of staggered apertures or a plurality of apertures aligned around a circumference of the fluid delivery manifold based on the teachings of Goble to allow the therapeutic agent to travel uniformly over the defect (Goble [0036]).
Claims 61-62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9272079. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of USPN 9272079 disclose a method for treating a cartilage defect (Claim 1, lines 1-2) comprising positioning a fluid delivery manifold on a first face of a cartilage defect (Claims 1 and 2); positioning a vacuum manifold on a second face of the cartilage defect (Claims 1 and 3); delivering a therapeutic solution to the cartilage defect through the fluid delivery manifold (Claims 1 and 6); and applying reduced pressure to the vacuum manifold to draw the therapeutic solution from the fluid delivery manifold through the cartilage defect (Claims 1, 6 and 7), as required by claim 61 of the present application; and wherein the first face of the cartilage defect is substantially opposite the second face of the cartilage defect (Claims 1-3), as required by claim 62 of the present application. 
Claims 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9272079 in view of Goble et al. (US 2004/0030281). Regarding claims 63-65, the patented claims disclose substantially the same invention as the present claims with the exception of “the fluid delivery manifold is positioned substantially parallel to the vacuum manifold”, “the fluid delivery manifold is positioned at an angle relative to the vacuum manifold” and “applying reduced pressure causes the therapeutic solution to flow from the first face of the cartilage defect, through the cartilage defect, and out the second face of the cartilage defect to the vacuum manifold”. Goble teaches a method of treating a wound in a joint ([0018]) comprising: positioning a fluid delivery manifold (infusion catheter 10) on a first face of the wound (Figure 1); positioning a vacuum manifold (aspiration catheter 15) on a second face of the wound (Figure 1); wherein the fluid delivery manifold is positioned substantially parallel to the vacuum manifold ([0023]; Figure 1 wherein at least the portion of the fluid delivery manifold 10 within the vacuum manifold 15 is positioned substantially parallel to the vacuum manifold 15); and wherein the fluid delivery manifold is positioned at an angle relative to the vacuum manifold (Figure 1, wherein the distal section 42 of infusion catheter 10 positioned at an angle relative to vacuum manifold 15); and applying reduced pressure causes the therapeutic solution to flow from the first face of the cartilage defect, through the cartilage defect, and out the second face of the cartilage defect to the vacuum manifold (“The dose of infusion solution passes through infusion catheter 10 and out through ports 16, 26 to one side of the wound site. Simultaneously with the infusion of the dose, and for a predetermined time period thereafter, flow control system 19 draws fluid on the opposite side of the wound site into aspiration catheter 15 by way of ports 11, 27 at a first flow rate” [0035-0036]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method disclosed in USPN 9272079 to include that the fluid delivery manifold is positioned substantially parallel to the vacuum manifold, the fluid delivery manifold is positioned at an angle relative to the vacuum manifold, and applying reduced pressure causes the therapeutic solution to flow from the first face of the cartilage defect, through the cartilage defect, and out the second face of the cartilage defect to the vacuum manifold based on the teachings of Goble to allow both the fluid delivery and vacuum manifolds to be introduced through the skin at a single access port, requiring only a single tract through the skin while still allowing the manifolds to be properly positioned across the defect (Goble [0024]) and to allow the therapeutic agent to travel uniformly over the defect (Goble [0036]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783